Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/29/2021 and 3/18/2022 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw sockets of the pump housing and how the support protrusion is defined by the screw socket as claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification and claims make reference to “IRHD”.  While one of ordinary skill in the art would recognize that this stands for the INTERNATIONAL RUBBER HARDNESS DEGREES, any other average reader may not.  As a suggested clarification Applicant is encouraged to amend the specification’s first instance of IRHD as follows: “IRHD or INTERNATIONAL RUBBER HARDNESS DEGREES” or other similar recitation of the hardness standard.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is unclear in that it recites “the pumping unit housing comprises a screw socket, and the at least one support protrusion is defined by the screw socket.”  It is unclear how a screw socket of the pump unit housing is able to define the support protrusion.  The support protrusion 22 projects radially from the pump housing.  Indeed, it looks like the pump housing and support protrusion are monolithic, i.e. simultaneously formed from an injection molding.  It is unclear how the support protrusions are or incorporate a screw socket so as to be wholly defined by a screw socket.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi JP2011027203.
Claims 1-11 were cancelled by Applicant.
Regarding claim 12, Takahashi discloses a motor vehicle pump arrangement comprising: 
a pumping unit (20) which comprises a pumping unit housing which is substantially cylindrical (Fig. 5), and at least one support protrusion (27) which is arranged to radially protrude from the pumping unit housing (Fig. 5); and 
a mounting arrangement (10) which is configured to mount the pumping unit to a motor vehicle mounting structure corresponding thereto ([0002]), the mounting arrangement comprising 
a pump support body (30 and 40) having a ring-shape, the pump support body being configured to radially surround the pumping unit (Fig. 1), to support the pumping unit, and to be attachable to the motor vehicle mounting structure (Fig. 1) , 
an axial side of the pump support body comprising a castellated structure (Fig. 5) which comprises a plurality of axially extending merlons (Fig. 5) and a plurality of protrusion receptacles (41), 

    PNG
    media_image1.png
    404
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    529
    551
    media_image2.png
    Greyscale
a respective one of the plurality of protrusion receptacles (41) being arranged between two of the plurality of axially extending merlons which are adjacent to each other (Fig. 5), wherein, the at least one support protrusion (27) of the pumping unit housing is configured to engage with at least one of the plurality of protrusion receptacles (Fig. 1).

Regarding claim 15, Takahashi further discloses that the pumping unit comprises at least two of the at least one support protrusion (27), the at least two of the at least one support protrusion being arranged with a uniform angular distance (180 degrees) along a circumference of the pumping unit (Fig. 5), and the uniform angular distance (180 degrees) between the at least two of the at least one support protrusion which are circumferentially adjacent to each other is equal to or an integral multiple of an angular distance (180 degrees) between the plurality of protrusion receptacles (41) which are adjacent to each other.
Regarding claim 17, Takahashi further discloses that the pump support body (30 and 40) further comprises a frame mount portion (30) which defines a flange portion (32b), the flange portion being arranged to extend in a longitudinal pumping unit (along the rotational axis) plane and which is attachable (via 31b and 10) to the motor vehicle mounting structure ([0002]).
Regarding claim 22, Takahashi discloses a mounting arrangement (10) for a motor vehicle pump arrangement (Fig. 1, [0002]), the mounting arrangement being configured to mount a pumping unit (20) to a motor vehicle mounting structure ([0002]) corresponding thereto, the mounting arrangement comprising: 
a ring-shaped pump support body (30 and 40) which is configured to radially surround the pumping unit (20, Fig. 1), to support the pumping unit, and to be attachable to the motor vehicle mounting structure, an axial side of the ring-shaped pump support body comprising a castellated structure (Fig. 5) which comprises a plurality of axially extending merlons (Fig. 5) and a plurality of protrusion receptacles (41), a respective one of the plurality of protrusion receptacles being arranged between two of the plurality of axially extending merlons which are adjacent to each other (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi JP2011027203 in view of “Prospector” (plastics.ulprospector.com/ properties/ISO48).
Regarding claim 13, Takahashi further discloses that the pump support body (30 and 40) is provided as a vibration-decoupling body (40 being made of rubber, ([0115]).
However, which has a hardness of 30 to 70 IRHD. Prospector teaches that rubber hardness is a result effective variable and as such unless Applicant can show that the particular range of rubber hardness is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hardness of the rubber, as taught by Takahashi, by using a hardness within the range of 30-70, as taught by Applicant, in order to discover the optimum or workable ranges by routine experimentation.
Allowable Subject Matter
Claims 14, 16, 18, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowable for the number of protrusion receptacles being higher than the number of support protrusions.  While one may assume that by increasing the number of receptacles allows for securing the pump at various rotational degrees, this assumption is not evidenced by the prior art, and is therefore more likely influenced by improper hindsight reasoning.  Therefore, the claim is allowable.
Claim 16 is allowable for the support pedestal and rotation-locking tongue.  The prior art does not contain the pedestal in merlons in any manner that is compatible with Takahashi.  
Claim 18 is allowable for the pocket which circumferentially defines the protrusion receptacle.  The pocket (32g) of Takahashi does not teach a circumferential wall so as to circumferentially define the pocket.
Claim 20 is allowable for the clip retainer.  While Takahashi teaches a fixing portion (31b) that is welded, there is no evidence that this fixing portion (31b) could be substituted with clip retainer.
Claim 21 is allowable for its dependence from claim 20.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable for the screw socket defining the protrusion receptacle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shockey US 5470207 for a pump retaining means in an automobile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745